272 N.W.2d 366 (1978)
201 Neb. 799
STATE of Nebraska, Appellee,
v.
Dale PARTRIDGE, Appellant.
No. 41965.
Supreme Court of Nebraska.
December 13, 1978.
Deutsch, Jewell, Otte, Gatz, Collins & Domina, Norfolk, for appellant.
Paul L. Douglas, Atty. Gen., Paul E. Hofmeister, Asst. Atty. Gen., Lincoln, for appellee.
Heard before SPENCER, C. J., Pro Tem., BOSLAUGH, McCOWN, CLINTON, *367 BRODKEY and WHITE, JJ., and KUNS, Retired District Judge.
KUNS, Retired District Judge.
In this case, Dale Partridge seeks post conviction relief. At an evidentiary hearing appellant testified and also offered testimony from other witnesses including the attorney who had represented him in the original proceedings. The State offered no testimony.
The trial court found the appellant should have credit on his sentence for time in custody, but found that his plea had been entered knowingly and understandingly; that he had received effective assistance of counsel; and that counsel had not been at fault for failure to appeal. Therefore, appellant was denied any further relief. These findings resolved all conflicts in the evidence.
AFFIRMED. See Rule 20.